Citation Nr: 0531322	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-21 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for tinnitus of the 
left ear, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied increased ratings for left ear 
hearing loss and left ear tinnitus.  In a December 2004 
rating decision, service connection was granted for right ear 
hearing loss.  The RO rated the left and right ear hearing 
loss as 10 percent disabling.  The veteran continued his 
appeal as to the matter of a higher rating for bilateral 
hearing loss.  As set forth below, he is also seeking service 
connection for right ear tinnitus.  In October 2005, the 
veteran testified at a video conference hearing from the RO 
before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Court issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

The veteran was originally granted service connection for 
sensorineural deafness and tinnitus, aurium, left, in a 
December 1977 rating decision.  In a December 1977 letter, he 
was advised that service connection was in effect for 
disabilities of the left ear.  

In February 2001, correspondence was received from the 
veteran in which he stated that he was seeking increased 
ratings.  He additionally referred to right ear impairment.  
As previously noted, in a December 2004 rating decision, 
service connection was granted for right ear hearing loss.  
The RO rated the left and right ear hearing loss as 10 
percent disabling together.  The veteran has repeatedly 
referred to his right ear tinnitus and requested service 
connection for this disability.  Service connection for right 
ear tinnitus has not been adjudicated by the agency of 
original jurisdiction (AOJ).  

It has previously been the practice of VA to rate left and 
right ear tinnitus together.  This meant that if the veteran 
was service-connected for tinnitus of one ear and raised 
service connection for the other ear, the matters were 
inextricably intertwined.  The practice of rating both ear 
together was challenged and the way that tinnitus is rated is 
currently under review, hence the Smith case.  Since the 
veteran has raised the service connection issue, the Board 
finds that this matter may be adjudicated while the rating 
issue is under review.  The veteran is service-connected for 
left ear tinnitus and the increased rating issue for that 
disability is subject to the stay as the veteran seeks more 
than 10 percent.  However, service connection for right ear 
tinnitus may be addressed as that matter is not subject to 
the stay as service connection was not previously denied on 
the basis that the veteran's tinnitus was not "persistent" 
for purposes of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  
That being noted, if service connection is granted, then the 
AOJ must rate the disability per any future decision of the 
United States Court of Appeals for the Federal Circuit.  

At his personal hearing, the veteran referred to VA treatment 
rendered in November and December 2004 at the Jesse Brown VA 
Medical Center in Chicago, Illinois.  The veteran indicated 
that he was examined around November 2004 and was issued 
hearing aids in approximately December 2004.  The record 
reflects that a VA examination was conducted in October 2004.  
There are no treatment records subsequent to that time.  It 
is unclear if this is the examination to which the veteran 
was referring in his hearing, but he specifically stated 
November 2004, not October 2004.  VA is under an obligation 
to obtain all relevant VA medical records.  When reference is 
made to pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

During his hearing, the veteran's representative indicated 
that if the claim was being remanded, a comprehensive hearing 
evaluation was sought.  As the veteran has asserted that his 
service-connected disability has worsened, he should be 
afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Jesse 
Brown VA Medical Center in Chicago, 
Illinois, in November and December 2004 
to include any audiological examination 
that was apparently conducted in November 
2004.  

2.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be made available to the examiner and 
the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  The examiner is requested to 
report complaints and clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination scores.  A 
rationale for any opinion expressed should be 
provided.

3.  The AMC should then readjudicate the 
claims on appeal as well as service 
connection for right ear tinnitus in light of 
all of the evidence of record.  If service 
connection for right ear tinnitus is granted, 
the Board advises the veteran that this 
matter, along with an increased rating for 
left ear tinnitus, may be subject to the stay 
pursuant to the Smith case.  If any issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


